              Case 2:19-cr-00130-KJM Document 25 Filed 11/16/20 Page 1 of 2


 1   Michael E. Hansen [CSBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   LUIS TORRES TORRES
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                         )   Case No.: 2:19-cr-00130-KJM
                                                       )
11                         Plaintiff,                  )   REQUEST FOR WAIVER OF
                                                       )   DEFENDANT’S IN-PERSON
12          vs.                                        )   APPEARANCE (LOCAL RULE 137(b)
                                                       )   & GENERAL ORDER 616)
13   LUIS TORRES TORRES,                               )
                                                       )
14                         Defendant.                  )
                                                       )
15
            Pursuant to Local Rule 137(b) and General Order 616, defendant Luis Torres Torres
16
     hereby waives the right to be present in person in open court upon the hearing of any motion or
17
     other proceeding in this case, including, but not limited to, when a continuance is ordered, and
18
     when any other action is taken by the court after trial, and upon imposition of sentence.
19
     Defendant hereby requests the Court to proceed by videoconference of defendant’s presence, the
20
     same as if defendant were present in-person, and further agrees to be present in court ready for
21
     sentencing any day and hour the Court may fix in his absence. Undersigned has consulted with
22
     the defendant and the defendant consents to counsel’s signing on defendant’s behalf.
23
     Dated: November 12, 2020                               /s/ Michael E. Hansen for
24                                                          LUIS TORRES TORRES
25
            I agree with and consent to my client’s waiver of appearance.
26
     Dated: November 12, 2020                               /s/ Michael E. Hansen
27                                                          MICHAEL E. HANSEN
                                                            Attorney for Defendant
28                                                          LUIS TORRES TORRES

                                                   1

     Request for Waiver of Defendant’s Personal Presence
              Case 2:19-cr-00130-KJM Document 25 Filed 11/16/20 Page 2 of 2


 1                                             ORDER
 2          I approve the above waiver of in-person presence. IT IS SO ORDERED.
 3   DATED:     November 13, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2

     Request for Waiver of Defendant’s Personal Presence
